Name: Commission Implementing Regulation (EU) 2015/1803 of 7 October 2015 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  tariff policy;  beverages and sugar;  trade
 Date Published: nan

 8.10.2015 EN Official Journal of the European Union L 263/31 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1803 of 7 October 2015 fixing an acceptance percentage for the issuing of export licences, rejecting export-licence applications and suspending the lodging of export-licence applications for out-of-quota sugar THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to point (d) of the first subparagraph of Article 139(1) of Regulation (EU) No 1308/2013 the sugar produced during a marketing year in excess of the quota referred to in Article 136 of that Regulation may be exported only within the quantitative limit fixed by the Commission. (2) Commission Implementing Regulation (EU) 2015/1164 of 15 July 2015 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2015/2016 marketing year (3) sets such quantitative limits. (3) The quantities of sugar covered by applications for export licences exceed the quantitative limit fixed by Implementing Regulation (EU) 2015/1164. An acceptance percentage should therefore be set for quantities applied for from 1 to 2 October 2015. All export-licence applications for sugar lodged after 2 October 2015 should accordingly be rejected and the lodging of export-licence applications should be suspended, HAS ADOPTED THIS REGULATION: Article 1 1. Export licences for out-of-quota sugar for which applications were lodged from 1 to 2 October 2015 shall be issued for the quantities applied for, multiplied by an acceptance percentage of 32,928064 %. 2. Applications for export licences for out-of-quota sugar submitted on 5, 6, 7, 8 and 9 October 2015 are hereby rejected. 3. The lodging of applications for export licences for out-of-quota sugar shall be suspended for the period 12 October 2015 to 30 September 2016. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 178, 1.7.2006, p. 24. (3) OJ L 188, 16.7.2015, p. 28.